 In the Matter Of HART COAL COMPANY AND HART COAL CORPORATIONandUNITED MINE WORKERS OF AMERICA, DISTRICT #23, AFFILIATEDWITH THE C. I. O. and PROGRESSIVE MINE WORKERS OF AMERICA,DISTRICT#5, AFFILIATED WITH THE A. F. OF L., PARTY TO THECONTRACTIn the Matter Of HART COAL COMPANY AND HART COAL CORPORATIONandUNITED MINE WORKERS OF AMERICA, DISTRICT #23, AFFILIATEDWITH THEC.I.O.Cases Nos. C-1412 and I?-1607, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril ^?5, 1940On November 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled case.IPursuant to the Direction of Election, anelection by secret ballot was conducted on December 12, 1939, atMorton's Gap, Kentucky, under the direction and supervision of theRegional Director for the Eleventh Region (Indianapolis, Indiana).On January 17, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued and' duly served upon Hart Coal Com-pany, Morton's Gap, Kentucky, herein called the Company, UnitedMine Workers of America, District #23, affiliated with the Congressof Industrial Organizations, herein called the United, and ProgressiveMine Workers of America, District #5, affiliated with the AmericanFederation of Labor, herein called the Progressive, an Election Re-port containing a tally of the ballots, and his findings andrecommendations.In his Election Report the Regional Director reported in part asfollows :i17 N L R B (i4123N L R.B, No 16.194 HART COAL COMPANYI195Total Number of Employees Alleged Eligible to Vote____326Total Number Voted__________________________________303Total Number of Valid Votes Cast_____________________170Total Number of Votes for the UNITED MINE WORKERS OFAMERICA, District #23, affiliated with the C. I. O__-___77Total Number of Votes for the PROGRESSIVE MINE WORK-ERS OF AMERICA, District #5, affiliated with theA. F. of L------------------------------------------89Total Number of Votes for NEITHER Organization-------4Total Number of Blank Ballots________________________0Total Number of Void Ballots________________________0Total Number of Challenged Ballots____________________133II.CHALLENGED BALLOTSIn regard to the 133 challenged ballots which had been placed in,sealed envelopes, the undersigned ruled that the 83 employeesengaged in, production work at Mine No. 3 were eligible to vote.Regarding the challenged ballots of employees at Mines Nos. 1and 2, the Director ruled that 9 were eligible, 25 were not eligiblebecause of their occupation, and 16 were to remain challengedbecause sufficient information had not been submitted to permit theDirector to decide on the question of eligibility.III.COUNTING OF VALIDCHALLENGED BALLOTSIn accordance with the above ruling, the representatives of theprincipal parties were reconvened on December 28, 1939 for thepurpose of opening the sealed envelopes and counting such ballots,as, were declared eligible.The undersigned hereby makes hisfindings with respect to the results of the election following theinclusionof those ballots ruled valid.Total Number of Employees Alleged Eligible to Vote -----326Total Number Voted_________________________________303Total Number of Valid Votes Cast_____________________262Total Number of Votes for the UNITED MINE WORKERS OFAMERICA,District#23, affiliated with the C.I.O-----138Total Number of Votes for the PROGRESSIVE MINE WORK-ERS OF AMERICA, District#5,affiliatedwith theA. F.of L------------------------------------------119Total Number of Votes for NEITHER Organization-------5Total Number of Blank Ballots_______________________0Total Number of Void Ballots________________________25Total Number of Challenged Ballots___________________16 196DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. RULING ON THE SIXTEEN CHALLENGED BALLOTSA subsequentinvestigation disclosedthat of theseballots, 5 ofthe challenged voters, namely, Tom Fowler,T. B. Prince, BuellDeMoss,Pete DeMoss and Iley Whitfield were not entitled tocast a ballotbecause theywere not eligible employees asdescribedin the Direction of Election.As the counting of the remaining11 challenged ballots would not materially effect the results of theelection, afinding asto these isunnecessary.On January 20, 1940, the Company filed its objections to the con-duct of the ballot and the Election Report, requesting that the electionbe set aside and that a new election be held.The Company objectedto the conduct of the ballot and the Election Report upon thegrounds,inter alia,that the Regional Director had improperly ruledupon challenged ballots, that the Company was denied the right ofhaving a representative present at the polling place during the elec-tion, and that due to intimidation and coercion on the part of theUnited the real choice of a bargaining agent for its employees wasnot ascertained by the election.On January 22, 1940, the Progressivefiled its objections to the conduct of the ballot and the Election Re-port, and requested that the election be set aside and that a newelection be held.The Progressive objected to the conduct of theballot and the Election Report upon grounds substantiallysimilarto those advanced by the Company.2On January 24 and February 10, 1940, respectively, the Unitedfiled its answers to the objections made by the Company and by theProgressive.In its answers the United denied the allegations madeby the Company and by the Progressive, and prayed that the objec-tions be overruled and that the United be certified as the representa-tive of the Company's employees.On February 27, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National LaborRelationsBoardRules andRegulations-Series 2, asamended, issued and served upon the par-tieshisReport on Objections to Conduct of Ballot andElectionReport, inwhich, after investigation, he ruled with respect to theobjections to his original rulings on the challenged ballots, that T. B.Prince, oneof the fiveemployeespreviously -determined by him tobe ineligible, was eligible and that theremaining11 employees uponwhom he had made no rulingwere alsoeligible.He stated, however,that "As the result of the election will not be materially affected bythe counting of the additional 12 valid ballots, such ballots will2 The Progressive did not object to the absence of a company representative at the bailoting nor to certain of the rulings on challenged ballots. HART COAL COMPANY197remain in their original sealed envelopes." 3He further reportedeach of the other objections made by the Company and theProgressive, respectively, to be without merit and overruled them.Thereafter, the Progressive and the Company each filed a letter withthe Board in support of their original objections.The Board has considered the Election Report, the objections andaffidavits filed by the Company and by the Progressive, the answersand affidavits filed by the United, and the Report on Objections toConduct of Ballot and Election Report, and finds that the objectionsfiled by the Company and by the Progressive do not present substan-tial or material issues with respect to the conduct of the ballot orthe Election Report.'The requests of the Company and the Pro-gressive that the election be set aside are hereby denied.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that United Mine Workers of America, Dis-trict#23, affiliated with the Congress of Industrial Organizations, hasbeen designated and selected by a majority of the persons employedin the mining operations of the Hart Coal Company, Morton's Gap,Kentucky, as production employees, excluding superintendents, mineforemen, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in a supervisory capacity, all other supervisory em-ployees, and "guards" or "watchmen," as their representative for thepurposes of collective bargaining and that pursuant to Section 9 (c)of the National Labor Relations Act, United Mine Workers of America,District #23, affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.MR. WILLIAM M. LEISERSON, concurring and dissenting :I am of the opinion that it would be better policy to open and countthe 13 challenged ballots of employees who have been found eligibleto vote in order that the complete results of the election might beascertained.The United still retained 138 votes out of 274 valid votes cast.The Board is of the opinion that C T Dukes,one of the group of 25 employees atMines Nos 1 and 2 found by the Regional Director to be ineligible, is eligible to vote, andso findsThis leaves 13 challenged ballots of employees eligible to vote, which have notbeen counted in the tabulated voteWe affirm the Regional Director's ruling that it isunnecessary to count such ballots, since,even if it be assumed that all 13 voted for theProgressive,itwould not affect the result of the election in which the United received 13Svotes, a majority of the 275 ballots cast.248034-41-vol 23--14